IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00071-CR

SHEILA DEANN WRIGHT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 16-23626


                           MEMORANDUM OPINION

      Sheila Deann Wright appeals her conviction for exploitation of a child, or an

elderly or disabled individual. See TEX. PENAL CODE ANN. §32.53. Because the trial court's

certificate of right of appeal that Wright signed indicates Wright has waived her right to

appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been

made part of the record under these rules."); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (waiver of appeal).
        Notwithstanding that this appeal must be dismissed, Wright may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

Wright believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Wright desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed February 26, 2020
Do not publish
[CR25]




Wright v. State                                                                   Page 2